Oliver, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain chocolate bars and other chocolate articles exported from Holland and entered at the port of Los Angeles, Calif.
Stipulated facts, upon which the cases have been submitted, establish that the proper basis for appraisement of the items enumerated in schedule “B,” attached hereto and made a part hereof, and to which these appeals have been limited, is cost of production, as defined in section 402 (f) of the Tariff Act of 1930, and that such statutory value for the said items is as enumerated in schedule “B,” and I so hold.
The appeals for reappraisement have been abandoned as to all merchandise, except the items set forth in schedule “BN The appeals are, therefore, dismissed as to all merchandise covered by the shipments in question, except the items enumerated in said schedule “BN Judgment will be rendered accordingly.